DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 02/07/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 1-4, 6 are pending in this action.  Claim 5 has been cancelled.  Claims 1-4 and 6 have been amended.  Claims 1-4, 6 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Priority
This application is a divisional of U.S. Patent Application No. 15,471,905, filed March 28, 2017 and now issued as U.S. Patent No. 10,828,083, which claims benefit of foreign priority to KR 1020160037860, filed March 29, 2016.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s 
In claim 1 delete “complex comprising” and substitute therefor ---complex consisting of---.
In claim 3 delete “diameter of 4 nm to 20 nm, measured” and substitute therefor ---diameter from 4 nm to 20 nm as measured---.
Delete claim 4 and substitute therefor ---Claim 4.  A pharmaceutical composition suitable for oral administration to a subject in need thereof and comprising the nanoparticle complex according to claim 1.---
Delete claim 6 and substitute therefor --Claim 6.  A pharmaceutical composition for a treatment of brane tumor in a subject in need thereof by a photothermal or photodynamic therapy and comprising the nanoparticle complex according to claim 1.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest double-modified gold nanoparticles that (i) are covalently modified with glutathione and lactoferrin, and (ii) lactoferrin is further bound to polyethylene glycol.  Applicant teaches that said double modification allows (a) minimizing deformation of lactoferrin; (b) inhibiting aggregation of said nanoparticles by the repulsive force of polyethylene glycol; (c) inhibiting in vivo degradation of lactoferrin; (d)  increasing the level of nanoparticle absorption and targeting. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-4 and 6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615